Citation Nr: 1402293	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-00 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus (DM), and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated June 2006 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board notes that although service personnel records were submitted in May 2006, after the Veteran's last final decision in July 2004, the records submitted are duplicates of records which were submitted in March 2004.  Therefore, they should not be considered as additional records submitted after the last final decision, and 38 C.F.R. 3.156(c) does not apply.

In a September 2013 Board hearing held at the RO, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The Board notes that at the September 2013 hearing, the undersigned Veterans Law Judge identified the Veteran's claim currently on appeal as entitlement to service connection for DM rather than whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for DM.  However, as will be explained below, the Board is reopening and granting the Veteran's claim.  As such, the Board finds that the Veteran has not been prejudiced thereby.




The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  In July 2004, the RO denied a claim for service connection for DM. The Veteran was notified of this decision and apprised of his appellate rights but he did not perfect his appeal. This is the last final denial as to this issue.

2.  The evidence associated with the claims file subsequent to the July 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for DM.

3.  The Veteran was exposed to herbicides while serving at the Korat Air Force Base, Thailand from February 1967 to March 1968.  

4.  The Veteran was diagnosed with DM as early as 1993 and has continued to receive treatment for such since that time.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for DM.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The Veteran's DM is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013). 

Legal Criteria 
Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. §3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active service and manifests diabetes mellitus type II to a compensable degree any time after such service, diabetes mellitus type II will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Claim to Reopen

The Veteran's claim of entitlement to service connection for DM was denied in July 2004 on the basis that the evidence of record had not established that the Veteran's DM had been caused by Agent Orange exposure, because the evidence of record did not indicate that there was Agent Orange exposure.  The Veteran did not file a notice of disagreement with this decision within one year from the date of the decision and it therefore became final.

Prior to the RO's July 2004 denial, the evidence of record included the Veteran's STRs, service personnel records, a June 2004 VA examination and statements from the Veteran.  The Veteran's STRs did not indicate any in-service diagnosis of, or treatment for, diabetes.  His in-service and discharge exams were all negative for high blood glucose levels, as well as for any sugar in his urine.  The Veteran's service personnel records showed where the Veteran was stationed in Thailand, and documented his duties as an air traffic controller, but did not indicate that the Veteran had the requisite service for presumptive exposure to herbicides.  The Veteran's June 2004 VA exam simply reported that the Veteran had suffered from DM since 1993.  In his claim for service connection, the Veteran stated that he was within the perimeters of Agent Orange spraying at Korat Air Force Base in Thailand.  

The Board notes that the unappealed July 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

In December 2005, the Veteran submitted the current claim.  The RO thereafter denied reopening the claim in a June 2006 RD.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the claim for DM.

The pertinent evidence submitted after the July 2004 RO decision consists of: additional photographs of what the Veteran claims to be him within the perimeters at Korat, Thailand which are dated April 1967; a letter from the Air Force regarding the location of defoliation; the Veteran's medical records which show continued treatment for DM; the Veteran's recent statements asserting that he worked and resided near the perimeters of the Korat Air Force Base, where herbicides were sprayed and the Veteran's hearing testimony asserting that he lived approximately 30 yards from where herbicides were sprayed.

The Board finds that the Veteran's submission of evidence regarding his herbicide exposure at Korat to be new and material.  In this regard, the Board finds that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for DM is in order.  

Entitlement to Service Connection for DM

The Veteran has asserted that he was exposed to herbicides while serving in Thailand.  Specifically, the Veteran reported, and the Veteran's service department records confirm, that he spent approximately a year at the Korat Air Force Base.  He reported that while there, his duties often included walking near or around the perimeter of the base, and moreover that he lived near the perimeter of the base.  The Veteran reported that the flight line and the perimeter of the base were defoliated with Agent Orange on a regular basis.  He further asserted that his hooch, or dwelling, was approximately 100 yards from where Agent Orange was sprayed.  

A review of the Veteran's service personnel records (SPRs) does in fact show that the Veteran had service in Thailand from February 1967 to March 1968.  During that time, he was stationed at Korat.  In March 1968 the Veteran returned to the United States.  The Veteran's military occupational specialty (MOS) during active service was noted to be an air traffic controller.  A review of those reports is absent any indication as to whether the Veteran's duties required him to work near the base perimeter while serving in Thailand.  

However, the evidence that the Veteran submitted after the July 2004 RO decision consists of additional photographs of what the Veteran claims to be himself within the perimeters at Korat, Thailand.  The photographs submitted are dated April 1967, and show the Veteran standing near what appears to be the perimeter of an Air Force Base.  

The Board finds the Veteran's statements regarding service near the perimeter areas of Korat Air Force Base to be credible.  In this regard, the Veteran provided sworn testimony indicating that he worked and lived near the Korat Air Force Base perimeter.  The Veteran did not overly embellish his account and his reports of walking near the perimeter of the base have been consistent throughout the claim, thus lending the statements increased credibility.  The Veteran provided photographs that appear to depict him at the perimeter.  The Board has no reason to doubt their authenticity or that they do not show the matter asserted.

The Veteran's SPRs clearly show that he had service at Korat Air Force Base, where herbicides are known to have been used during the Vietnam era.  Moreover, the Board has found the Veteran's statements and photographs regarding service near the perimeter areas of the Korat Air Force Base credible.  As such, the Board concedes the Veteran's exposure to herbicides during his active service.  

A review of the medical evidence shows that the Veteran was diagnosed as having DM as early as 1993 and he has continued to receive treatment for such since that time.  As the Board has conceded exposure to herbicides in Thailand, the Veteran's diagnosed DM is presumed to be associated with his in-service herbicide exposure.  There is not of record the requisite clear and convincing evidence to rebut this presumption.  As a result, the Board finds that the evidence supports a grant of service connection for DM on a presumptive basis as a result of herbicide exposure.

In sum, the Board has conceded the Veteran's exposure to herbicides during active service and the record confirms that the Veteran has been diagnosed with DM.  Accordingly, entitlement to service connection for DM is warranted.  


ORDER

The Board, having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for DM is granted.  

Entitlement to service connection for DM is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


